Case 1:17-cv-02519-LTB-GPG Document 54 Filed 05/06/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


  Civil Action No.: 1:17-cv-02519-LTB-GPG


  Citizens for a Healthy Community, et al.,


         Petitioners,


  v.


  U.S. Bureau of Land Management, et al.,
  &
         Respondents,


  SG Interests I, Ltd. and SG Interests VII,
  Ltd.,

         Intervenor-Defendants.


            UNOPPOSED MOTION FOR EXTENSION OF REMEDY BRIEFING


         On March 27, 2019, the Court ruled on the parties’ summary judgment briefing and
  issued a ruling partially adverse to the Defendants. See ECF No. 53. The Court also directed the
  parties to confer on an appropriate remedy and if, the parties could not reach agreement, submit
  briefing on remedy on or before May 6, 2019. Id. The parties will require additional time to
  confer and determine whether remedy briefing will be needed.

         Due to workload demands in other cases and an upcoming trial, Counsel for the United
  States needs the additional time to confer with her clients. The parties have conferred and agree
Case 1:17-cv-02519-LTB-GPG Document 54 Filed 05/06/19 USDC Colorado Page 2 of 3




  that an enlargement of time until June 20, 2019 for the filing of remedy briefs is needed. This
  enlargement of time will ensure adequate time for negotiations.

         Accordingly, the parties request an extension of time up to and until June 20, 2019 to file
  remedy briefing, if needed.



  Respectfully submitted this 6th of May 2019.




                                                       JEAN E. WILLIAMS
                                                       Deputy Assistant Attorney General


                                                       /s/ Tanya Nesbitt
                                                       TANYA NESBITT
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Environment & Natural Resources Division
                                                       Natural Resources Section
                                                       601 D Street N.W.
                                                       Washington, D.C. 20004
                                                       Telephone: 202-305-0457
                                                       Email: tanya.nesbitt2@usdoj.gov


                                                       Attorneys for Federal Respondents
Case 1:17-cv-02519-LTB-GPG Document 54 Filed 05/06/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that today I electronically filed the foregoing with the Clerk of the Court
  using the CM/ECF system, which will send notification of such to the attorneys of record.
                                                                        /s/ Tanya Nesbitt
                                                                        TANYA NESBITT
